DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 10 May 2022.  In view of this communication, claims 1-7 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 10 May 2022, have been fully considered but are not persuasive.
The Applicant’s argument (page 5 of the Remarks) alleges that none of the cited reference disclose that “the torque transmission mechanism and the clutch are configured” as recited in the amended limitations of claim 1.  However, it must first be noted that no additional structure is recited in these limitations, only functions of the torque transmission mechanism and the clutch.  As defined in the specification (¶ 0025-0026), this function results from “providing the clutch mechanism 8 between the motor 2 and the torque transmission mechanism 5”.  No other structure is associated with the performance of this function.  Since Lindner discloses the clutch mechanism [30] provided between the motor [26] and the torque transmission mechanism [5] (fig. 6; page 6, lines 210-212), the structure of the reference is identical to the structure disclosed in the application.  Where the claimed and prior art products are identical or substantially identical in structure… a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01.  Thus, the claimed function is inherent in the identical structure disclosed by Lindner, and the previous grounds of rejection are maintained.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Lindner et al. (WO 98/23025 A1), hereinafter referred to as “Lindner”.
Regarding claim 1, Lindner discloses an electric power tool (fig. 1, 6; page 4, lines 128-134) comprising: 
a driving shaft [3a] that is driven into rotation by a motor [26] (fig. 6; page 6, lines 210-212); 
an output shaft [1’] on which a front-end tool [24] is attachable (fig. 6; page 5, line 203 to page 6, line 209);  
a torque transmission mechanism [5] that transmits a torque produced by a rotation of the driving shaft [3a] to the output shaft [1’] (fig. 1, 6; page 5, lines 180-182); and 

    PNG
    media_image1.png
    887
    1113
    media_image1.png
    Greyscale

a clutch mechanism [30] provided between the motor [26] and the torque transmission mechanism [5] (fig. 6; page 6, lines 210-212), 
wherein the torque transmission mechanism [5] includes a magnet coupling [2/4/7/8] including a driving magnet member [4] coupled to the driving shaft [3a] side and a driven magnet member [2] coupled to the output shaft [1’] side (fig. 1; page 5, lines 186-200; the transmission mechanism is comprised of the sun, outer, and planetary magnetic gears of the planetary gear), and
the torque transmission mechanism [5] and the clutch [30] are configured such that, after the driving magnet member [4] and the driven magnet member [2] lose synchronization, the driving magnet member [4] is rotated at a speed higher than a speed at which the motor [26] rotates the driving shaft [3a] by the clutch mechanism [30] interrupting torque transmission between the driving shaft [3a] and the driving magnet member [4] (fig. 6; page 6, lines 210-212; as defined in ¶ 0025-0026 of the specification, this function results from “providing the clutch mechanism 8 between the motor 2 and the torque transmission mechanism 5”; thus, Lindner inherently discloses the claimed function by disclosing the identical structure, see MPEP 2112.01).
Regarding claim 7, Lindner discloses the electric power tool according to claim 1, as stated above, wherein the driving magnet member [4] and the driven magnet member [2] are arranged such that magnetic surfaces [8] on each of which S-pole magnets and N-pole magnets are alternately arranged face other (fig. 1; page 2, lines 48-54; the magnetic poles are provided in “alternating magnet alignment” and “avoiding similar adjacent poles”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindner in view of Mizuno et al. (JP 2016-175144 A), hereinafter referred to as “Mizuno”.
Regarding claim 2, Lindner discloses the electric power tool according to claim 1, as stated above, wherein the clutch mechanism [30] transmits the torque produced by the rotation of the driving shaft [3a] to the driving magnet member [4] (fig. 6; page 6, lines 210-212).  Lindner does not disclose that the clutch mechanism [30] does not transmit a torque the driving magnet member [4] receives from the driven magnet member [2] to the driving shaft [3a] (i.e. Lindner does not disclose the specific type of coupling being a one-way clutch that prevents torque transmission in the reverse direction).
Mizuno discloses an electric power tool comprising a motor [15] and a torque transmission mechanism [18] (fig. 1; ¶ 0020), wherein a clutch is disposed between the motor [15] and the torque transmission mechanism [18], and the clutch is a one-way clutch that does not transmit a torque in the reverse direction (¶ 0044).

    PNG
    media_image2.png
    404
    424
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the clutch of Lindner as a one-way clutch, preventing reverse rotation, as taught by Mizuno, in order to prevent loosening during a tightening procedure (or vice versa) thereby allowing accurate calculation of the applied torque (¶ 0006 of Mizuno).   
Regarding claim 3, Lindner discloses the electric power tool according to claim 1, as stated above.  Lindner does not disclose that the clutch mechanism [30] includes a one-way clutch.
Mizuno discloses an electric power tool comprising a motor [15] and a torque transmission mechanism [18] (fig. 1; ¶ 0020), wherein a clutch is disposed between the motor [15] and the torque transmission mechanism [18], and the clutch is a one-way clutch that does not transmit a torque in the reverse direction (¶ 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the clutch of Lindner as a one-way clutch, preventing reverse rotation, as taught by Mizuno, in order to prevent loosening during a tightening procedure (or vice versa) thereby allowing accurate calculation of the applied torque (¶ 0006 of Mizuno).   
Regarding claim 4, Lindner, in view of Mizuno, discloses the electric power tool according to claim 3, as stated above.  Mizuno further discloses that the clutch mechanism includes a pair of one-way clutches that transmit a torque in opposite directions, and the electric power tool further comprises a switching mechanism that places one of the pair of one-way clutches between the motor [15] and the torque transmission mechanism [18] (¶ 0044; “a two-way clutch capable of switching the rotation blocking direction” contains equivalent structure and performs the same function as a pair of one-way clutches).
Regarding claim 5, Lindner discloses the electric power tool according to claim 1, as stated above, wherein the clutch mechanism [30] transmits the torque produced by the rotation of the driving shaft [3a] to the driving magnet member [4] (fig. 6; page 6, lines 210-212).  Lindner does not disclose that the clutch mechanism [30] includes a two-way clutch capable of switching a direction of torque transmission.
Mizuno discloses an electric power tool comprising a motor [15] and a torque transmission mechanism [18] (fig. 1; ¶ 0020), wherein a clutch is disposed between the motor [15] and the torque transmission mechanism [18], and the clutch mechanism includes a two-way clutch capable of switching a direction of torque transmission (¶ 0044; “a two-way clutch capable of switching the rotation blocking direction” contains equivalent structure and performs the same function as a pair of one-way clutches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the clutch of Lindner as a two-way clutch, preventing reverse rotation, as taught by Mizuno, in order to prevent loosening during a tightening procedure (or vice versa) thereby allowing accurate calculation of the applied torque (¶ 0006 of Mizuno).   
Regarding claim 6, Lindner discloses the electric power tool according to claim 1, as stated above, wherein the clutch mechanism [30] transmits the torque produced by the rotation of the driving shaft [3a] to the driving magnet member [4] (fig. 6; page 6, lines 210-212).  Lindner does not disclose that the clutch mechanism [30] includes a reverse input cut-off clutch that does not transmit a torque that the driving magnet member receives from the driven magnet member [2] to the driving shaft [3a] (i.e. Lindner does not disclose the specific type of coupling being a reversible two-way clutch that prevents torque transmission in a reverse direction).
Mizuno discloses an electric power tool comprising a motor [15] and a torque transmission mechanism [18] (fig. 1; ¶ 0020), wherein a clutch is disposed between the motor [15] and the torque transmission mechanism [18], and the clutch is a reverse input cut-off clutch that does not transmit a torque in the forward direction (¶ 0044; the two-way clutch is reversible, preventing rotation in either direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the clutch of Lindner as a reverse input cut-off clutch, preventing rotation in either direction, as taught by Mizuno, in order to prevent loosening during a tightening procedure (or vice versa) thereby allowing accurate calculation of the applied torque (¶ 0006 of Mizuno).   
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834